IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JAMES A. PALUCH, JR.,                     : No. 183 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
JEFFREY A. BEARD, WILLIAM S.              :
STICKMAN III, GERALD L. ROZUM,            :
STEVEN M. GATES, ALLEN G. JOSEPH,         :
DANIEL GEHLMANN, MANDY BISER,             :
ROBERT SNYDER, ROBERT S. BITNER,          :
DONALD WILLIAMSON, MELISSA                :
HUGHES, TIMOTHY LUCAS, SUSAN              :
DARR AND JOHN DOE OFFICER #1,             :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.